Citation Nr: 1517631	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for left median demyelinating sensory neuropathy of the wrist and elbow claimed as secondary to the service-connected right arm injury residuals with reflex sympathetic dystrophy, ulnar, radial, and median neuropathy.

2.  Entitlement to service connection for left median demyelinating sensory neuropathy of the wrist and elbow as secondary to service-connected right arm injury residuals with reflex sympathetic dystrophy, ulnar, radial, and median neuropathy.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1973 to October 1974.  He also had service in the National Guard where he sustained his service-connected right upper extremity injury during a period of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Albuquerque, New Mexico.  

The issues of entitlement to service connection for left median demyelinating sensory neuropathy of the wrist and elbow, to include residuals from left ulnar transposition and left carpal tunnel surgery, claimed as secondary to the service-connected right arm injury residuals with reflex sympathetic dystrophy, ulnar, radial, and median neuropathy, and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  

FINDINGS OF FACT

1. The RO denied service connection for left median demyelinating sensory neuropathy of the wrist and elbow as secondary to service-connected disability of residuals of an injury to the right arm in June 1998.  The Veteran was notified of the decision in July 1998 and did not appeal nor was evidence received which would have allowed the claim to remain open. 

2.  Evidence received since the denial of service connection for left median demyelinating sensory neuropathy of the wrist and elbow as secondary to service-connected disability of residuals of an injury to the right arm raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1998 rating determination denying service connection for left median demyelinating sensory neuropathy of the wrist and elbow as secondary to service-connected disability of residuals of an injury to the right arm became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for left median demyelinating sensory neuropathy of the wrist and elbow as secondary to service-connected disability of residuals of an injury to the right arm has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim as to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a left upper extremity disorder, further assistance is not required to substantiate the claim.

New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In a June 1998 rating determination, the RO denied service connection for left median demyelinating sensory neuropathy of the wrist and elbow as secondary to service-connected disability of residuals of an injury to the right arm.  In denying service connection, the RO noted that a review of the Veteran's service medical records was completely negative for any complaints, treatment or diagnosis for a left arm condition.  The RO observed that the records did show that in 1992, the Veteran injured his right elbow in the line of duty when a wrench slipped and hit his elbow on a solid object.  Also received were outpatient treatment records from the Salt Lake City VA Medical Center.  The RO noted that the records showed that in April 1997, the Veteran underwent left subcutaneous ulnar nerve transposition and left carpal tunnel release.  The RO further indicated that follow-up records showed that the Veteran had some improvement in the numbness and paresthesia medial distribution of his left hand.  There was still a moderate amount of left elbow pain.  In July 1997, the Veteran was shown to be progressing well.  He was provided splints and occupational hand therapy.  The RO indicated that during the December 1997 VA examination, the examiner noted that there was no sign of obvious wasting.  Strength testing was notable for giveaway.  It was found that the Veteran had decreased pinprick sensation in both upper extremities in the ulnar distribution.  The RO indicated that while the examiner diagnosed that the Veteran was suffering from a left upper extremity ulnar neuropathy, he found that it was highly doubtful that there was any sort of cause and effect relationship between the right upper extremity condition and the EMG findings of the left upper extremity.  The RO stated that lacking any evidence showing the right arm condition caused the left arm condition, the claim had to be denied.  

The Veteran was notified of this decision in July 1998, and did not appeal the decision nor was evidence received in the one year period which would have allowed the claim to remain open.  Thus, the decision became final. 

Evidence available to the RO at the time of the June 1998 rating determination included the Veteran's service treatment records, private treatment records, his application for compensation, and the results March and December 1997 VA examinations.

In April 2008, the Veteran requested that his claim be reopened.  In support of his claim, the Veteran submitted a June 1998 letter/report from his private physician, C. M., M.D., a board certified neurologist, who indicated that because the Veteran's left hand was overworked, he developed numbness in the fingers of the left hand and underwent left ulnar transposition and left carpal tunnel surgery.  

Also added to the record were two VA examination reports, prepared by a nurse practitioner.  In a February 2010 report, with a March 2010 addendum, the examiner indicated that the Veteran had mild left median neuropathy, suggestive of mild carpal tunnel syndrome.  In the report she referred to a VA neurology note dated in March 2010, wherein it was indicated that the left upper extremity median neuropathy was less likely as not related to the right arm.

In a July 2010 VA opinion report, prepared by the February 2010 VA examiner, it was indicated that the mild left median neuropathy suggestive of mild carpal tunnel syndrome was not aggravated by the residual right arm with reflex sympathetic dystrophy, ulnar neuropathy, radial and medial neuropathy, major, as these were different etiologies and this was a specific etiology of the median nerve of the left hand. 

While the Board notes that the two VA examination reports indicated that it was less likely than not that the Veteran's current left hand/wrist disorders are related to his service-connected right upper extremity disorder, the reports did not address the Veteran's claims of overuse of the left extremity as a result of the Veteran's service-connected right upper extremity disorder, nor do they address the June 1998 report from the Veteran's private physician, a board certified neurologist.  

The basis for the prior denial was that the Veteran did not have a left upper extremity disorder which was related to his service-connected right arm disability.  The newly added evidence, in the form of the June 1998 report from Dr. M., provides evidence of a possible relationship between the Veteran's current left upper extremity disability and his service-connected right upper arm disability.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and the service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds that the evidence received since the June 1998 rating determination is new and material to reopen the claim of service connection for left median demyelinating sensory neuropathy of the wrist and elbow to include residuals of left ulnar transposition and left carpal tunnel surgery.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand portion below.


ORDER

New and material evidence having been received, the claim of service connection for left median demyelinating sensory neuropathy of the wrist and elbow as secondary to the service-connected disability of residual of an injury to the right arm, is reopened.  


REMAND

As to the newly reopened claim of service connection for left median demyelinating sensory neuropathy of the wrist and elbow, to include residuals of left ulnar transposition and left carpal tunnel surgery, the Veteran should be afforded a VA examination to determine the etiology of any current left elbow/wrist disorder and its relationship to the Veteran's service-connected right arm injury residual, with reflex sympathetic dystrophy, and ulnar, radial, and median neuropathy, to include by way of aggravation, including the claim of overuse of the left arm caused by the service-connected disability from the right arm. 

As to the TDIU claim, the Veteran should be afforded a VA examination to determine whether he is able to maintain and/or obtain employment based upon all his service-connected disabilities.  The Board finds that a remand for a VA evaluation by a Vocational Specialist is necessary to clearly address whether the service-connected disabilities alone render the Veteran unable to obtain and maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records of the Veteran from the Sioux Falls VAMC from August 2011 to the present.

2.  Schedule the Veteran for a VA neurological examination, by a physician, to determine the nature and etiology of any current left upper extremity disorder, to include left median demyelinating sensory neuropathy of the wrist and elbow and any residuals of left ulnar transposition and left carpal tunnel surgery.  All indicated tests and studies should be performed and all findings must be reported in detail  The entire record must be made available for review and the examiner should note such review in his/her report.  The examiner is requested to provide the following opinions:

What are the Veteran's current left upper extremity disorders of the wrist/elbow, to include the presence or absence of left median demyelinating sensory neuropathy of the wrist and elbow and any residuals of left ulnar transposition and left carpal tunnel surgery.

For any left upper extremity disorder that is identified, the examiner is requested to indicate whether it is at least as likely as not caused by the Veteran's service-connected right arm residual injuries, with reflex sympathetic dystrophy, and ulnar, radial, and median neuropathy.

If not caused by, is at least as likely as not that the Veteran's current left upper extremity disorders are aggravated (permanently worsened) by the service-connected right arm residual injuries, with reflex sympathetic dystrophy, and ulnar, radial, and median neuropathy, to include by way of overuse of the left upper extremity resulting from limited use of the service-connected right upper extremity.  In this regard, the examiner should address the findings of Dr. M. in his June 1998 report.  If it is the examiner's opinion that there is aggravation, identify, to the extent possible, the baseline level of severity of the left upper extremity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale is requested for any opinions that are rendered.

3.  Schedule the Veteran for review by a VA vocational or similar specialist, if possible, to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment.  The entire record should be made available to the vocational specialist.

The examiner should offer the following opinion: 

Is it as likely as not (50 percent or greater probability) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  The examiner must comment on the effect of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions or types of employment would be inconsistent with or preclude, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner must set forth a rationale underlying any conclusions drawn or opinions expressed. 

4.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing all indicated development, including, if necessary, pursuant to § 4.16(b), referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration, readjudicate the remaining issue.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


